 
EXHIBIT 10.2

 
 
FORM OF NOTE EXCHANGE AGREEMENT
 
    NOTE EXCHANGE AGREEMENT, dated as of November [   ], 2015 (this
“Agreement”), by and among Cadiz Inc.  (the “Company”) and the investor listed
on the signature pages hereto (the “Noteholder”).  Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Indenture (as defined herein).
 
    WHEREAS, prior to or concurrently with the entry into this Agreement, the
Company is entering into an agreement to amend the Credit Agreement (the “Credit
Agreement Amendment”) for the purpose of, among other things, (i) permitting the
issuance of the Exchange Notes in exchange for a like Accreted Principal Amount
of the 2018 Notes, (ii) extending the maturity date of the March 2013 Secured
Term Loans outstanding under the Credit Agreement prior to the date hereof to
June 30, 2017 (the maturity date of the Tranche B Term Loans outstanding
thereunder), (iii) increasing the principal amount of March 2013 Secured Term
Loans outstanding to satisfy the payment of additional interest to the lenders
under the Credit Agreement and, under certain circumstances, an extension fee to
the lenders under the Credit Agreement and (iv) requiring the Company to make a
prepayment of term loans outstanding under the Credit Agreement in an amount
equal to $9,000,000 on or prior to March 4, 2016;
 
    WHEREAS, the Company has previously issued its 7.00% Convertible Senior
Notes due 2018 (the “2018 Notes”) pursuant to the Indenture dated as of March 5,
2013 between Cadiz and The Bank of New York Mellon, N.A., as trustee, as amended
by that certain First Supplemental Indenture dated as of October 30, 2013, by
and among the Company and the Trustee (as so amended, the “Indenture”);
 
    WHEREAS, as of February 5, 2014, U.S. Bank National Association was
appointed as successor trustee under the Indenture (the “Trustee”);
 
    WHEREAS, the holders of the required principal amount of 2018 Notes have
delivered consents, in the form contemplated by Section 1(a) hereof (the
“Consents”), to amend the Indenture to permit the issuance by the Company of
7.00% Convertible Senior Notes due 2020 (the “Exchange Notes”), which Exchange
Notes shall be substantially identical to the 2018 Notes, with the differences
specified in Section 1 hereto, and to amend the Indenture to reflect the
modified terms for the 2018 Notes set forth in Section 1 hereto;
 
    WHEREAS, the Noteholder beneficially owns the aggregate principal amount of
2018 Notes set forth in the written instrument executed by the Noteholder and
delivered to the Company contemporaneously with the execution and delivery of
this Agreement (each such instrument, a “Noteholder Letter” and with the 2018
Notes referenced in the Noteholder Letter being referred to herein as the
Noteholder’s “Subject Notes”); and
 
    WHEREAS, the Noteholder intends to exchange its 2018 Notes for Exchange
Notes, with terms as specified in Section 1(c) hereof, and the Company intends
to issue such Exchange Notes in an aggregate Accreted Principal Amount of
Exchange Notes equal to the aggregate Accreted Principal Amount of the 2018
Notes so exchanged, and otherwise in accordance with the terms and conditions of
this Agreement (the “Note Exchange”).
 
    NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements contained herein, the parties hereto agree as follows:
 
 
SECTION 1
 
AMENDMENTS AND NOTE EXCHANGE
 
    (a)     2018 Notes Amendments.  Immediately prior to the effectiveness of
the Note Exchange pursuant to Section 1(b), the Noteholder shall have delivered
the Consents to the Company, the Company shall deliver the Consents to the
Trustee and the Company and the Noteholder shall take such other actions as are
reasonably necessary to implement the following amendments (the “Amendments”) to
the terms of the 2018 Notes and the Indenture.
 
    (i)     The caption and first clause of Section 4.09 (Incurrence of Debt) of
the Indenture, up to but not including Section 4.09(i) of the Indenture shall be
amended and replaced with the following:
 
       “Section 4.09. Incurrence of Debt.  At and following the effectiveness of
the Note Exchange (as defined in that certain Note Exchange Agreement, dated as
of the date of the Second Supplemental Indenture to the Indenture, between the
Company and the Holders party thereto, such Note Exchange, the “Note Exchange”),
this Section 4.09 shall be deemed to be replaced with “[Reserved]”.  Prior to
the effectiveness of the Note Exchange, the Company shall not, and shall not
cause or permit any of its Subsidiaries to, directly or indirectly, Incur any
Debt, except that the Company and its Subsidiaries may Incur the following
Debt:”
 
    (ii)     Section 4.09(ii) of the Indenture shall be amended and replaced
with the following:
 
       “(ii) Debt of the Company and Cadiz Real Estate LLC Incurred pursuant to
the Credit Agreement in an aggregate original principal amount not to exceed
$44,250,000 outstanding at any time, plus any accretion pursuant to the terms of
the Credit Agreement,”
 
    (iii)     The caption and first clause of Section 4.10 (Asset Sales) of the
Indenture, up to but not including Section 4.09(a) of the Indenture shall be
amended and restated to add a new first clause and be replaced with the
following:
 
       “Section 4.10. Asset Sales.  At and following the effectiveness of the
Note Exchange, this Section 4.10 shall be deemed to be replaced with
“[Reserved]”.  Prior to the effectiveness of the Note Exchange:”
 
    (b)     Note Exchange.  Promptly following the satisfaction or waiver of the
closing conditions in Section 4(a), the parties shall effectuate the Note
Exchange in the following manner:  (i) the Company shall issue and deliver to
the Trustee, and shall cause the Trustee to authenticate and deliver and hold as
custodian for The Depository Trust Company, to be credited to the accounts of
the Noteholder specified in the applicable Noteholder Letter, an aggregate
Accreted Principal Amount of Exchange Notes equal to the aggregate Accreted
Principal Amount of the Subject Notes exchanged hereunder and (ii) the
Noteholder shall deliver to the Company all of its Subject Notes (the “Exchanged
2018 Notes”) by causing its DTC participant to effect a deposit/withdrawal at
custodian of the Exchanged 2018 Notes to the Trustee.  The Exchange Notes issued
pursuant to the Note Exchange shall accrete pursuant to the terms of the
Exchange Indenture (as defined below), commencing on the closing date of the
Note Exchange.
 
    (c)     Exchange Indenture.  Immediately prior to the effectiveness of the
Note Exchange pursuant to Section 1(b) and effective as of the closing date of
the Note Exchange, the Company shall execute and deliver a new indenture (the
“Exchange Indenture”) with the Trustee governing the Exchange Notes, with terms
substantially identical to those of the Indenture, as in effect immediately
prior to the Amendments, with the following modifications.
 
    (i)     The Maturity Date of the Exchange Notes shall be March 5, 2020.
 
    (ii)     The Conversion Rate of the Exchange Notes shall be set forth in
Section 10.01 of the Exchange Indenture as 148.148 shares of Common Stock per
$1,000 of then Accreted Principal Amount of Exchange Notes, subject to
adjustment consistent with the terms of the Indenture, as in effect immediately
prior to the Amendments.
 
    (iii)     Section 2.11 of the Exchange Indenture shall read as follows:
 
       “Section 2.11. Cancellation; Certain Redemptions.
 
       To the extent permitted by law, the Company or any of its Subsidiaries
may from time to time repurchase any Notes in the open market or by tender offer
at any price or by private agreement without giving prior notice to Holders;
provided that, subject to the provisions of Article 3, Section 4.10 and the
following proviso, the Company and any of its Subsidiaries, as applicable, shall
offer to all Holders, pro rata in accordance with their interests in the Notes,
any offers to repurchase, offers to exchange, tender offers, exchange offers or
similar transactions with respect to the Notes; provided, however, that no such
pro rata offer shall be required by this Section 2.11 if the Company reasonably
determines that such offer would require filing a Schedule TO with the
Commission or compliance with Rule 13e-4 or Regulation 14D under the Exchange
Act or registration of such offer under the Securities Act, in which case, the
Company shall use commercially reasonable efforts to extend such pro rata offer
to such Holders as the Company reasonably determines are permitted to
participate in such pro rata offer without requiring the filing of a Schedule TO
or compliance with Rule 13e-4 or Regulation 14D under the Exchange Act, and if
securities would be offered in such pro rata offer, as would be consistent with
relying on the exemption from registration in Section 4(a)(2) of the Securities
Act.  The Company shall cause any Notes so repurchased to be surrendered to the
Trustee for cancellation.  The Registrar, the Paying Agent and the Conversion
Agent shall forward to the Trustee or its agent any Notes surrendered to them
for transfer, exchange, payment or conversion. The Trustee and no one else shall
cancel, in accordance with its standard procedures, all Notes surrendered for
transfer, exchange, payment, conversion or cancellation and upon written request
of the Company shall deliver evidence of the canceled Notes to the Company.”
 
    (iv)     Section 4.09(i) of the Exchange Indenture shall read as follows:
 
       “(i)(a) Debt of the Company in respect of the 2018 Notes outstanding on
the date hereof, after giving effect to the issuance of the Notes on the date
hereof in exchange for certain 2018 Notes, and (b) Debt of the Company in
respect of the Notes (including Additional Notes in an aggregate Original
Principal Amount not to exceed $5,000,000 at any one time outstanding),”
 
    (v)     Section 4.09(ii) of the Exchange Indenture shall read as follows:
 
       “(ii) Debt of the Company and Cadiz Real Estate LLC Incurred pursuant to
the Credit Agreement in an aggregate original principal amount not to exceed
$46,500,000 outstanding at any time, plus any accretion pursuant to the terms of
the Credit Agreement,”
 
    (d)     Registration Rights.  Promptly following the closing of the Note
Exchange the Noteholder and the Company shall enter into a registration rights
agreement providing that the Exchange Notes and the shares of Common Stock
receivable upon conversion thereof shall have the benefit of customary
registration rights.
 
 
SECTION 2
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
    The Company represents and warrants to the Noteholder effective as of the
date hereof as follows:
 
    (a)     Due Organization.  The Company is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization.
 
    (b)     Due Authorization; Binding Agreement; No Conflicts.  The Company has
full right, power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby, including entry into the
Exchange Indenture and consummation of the Note Exchange.  This Agreement has
been duly and validly authorized, executed and delivered by the Company and
(assuming due authorization, execution and delivery by the Noteholder)
constitutes the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at law).  The
Exchange Indenture, when entered into, will be duly and validly authorized,
executed and delivered by the Company and (assuming due authorization, execution
and delivery by the Trustee) will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).  Neither this Agreement nor the
consummation of the transactions contemplated hereby, including entry into the
Exchange Indenture and consummation of the Note Exchange, will violate, conflict
with or result in a breach of or default under (i) the certificate of
incorporation or bylaws of the Company; (ii) any agreement or instrument to
which the Company is a party or by which the Company or any of its assets are
bound, which the violation, conflict or breach thereof would be material to the
Company; or (iii) any laws, regulations or governmental or judicial decrees,
injunctions or orders applicable to the Company, which the violation, conflict
or breach thereof would be material to the Company.
 
    (c)    Validity of Exchange Notes.  The Exchange Notes issued pursuant to
this Agreement, when authenticated by the Trustee and delivered in exchange for
the Exchanged 2018 Notes in accordance with the Exchange Indenture, will be the
valid and binding obligations of the Company enforceable against the Company in
accordance with their terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at law).
 
 
SECTION 3
 
REPRESENTATIONS AND WARRANTIES OF THE NOTEHOLDER
 
    The Noteholder hereby represents and warrants to the Company as of the date
hereof as follows:
 
    (a)     Due Organization.  The Noteholder is duly organized and validly
existing under the laws of the jurisdiction of its organization.
 
    (b)     Due Authorization; Binding Agreement.  The Noteholder has full
right, power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby.  This Agreement has been duly
and validly authorized, executed and delivered by the Noteholder and (assuming
due authorization, execution and delivery by the Company) constitutes the valid
and binding obligation of the Noteholder enforceable against the Noteholder in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at law).
 
    (c)     Ownership of the Subject Notes.  The Noteholder is, and at all times
since the Record Date stated in Section 4(a) has been, the beneficial owner of
all of its Subject Notes, free and clear of any adverse claim, mortgage, pledge,
lien, encumbrance, option, charge or other security interest that would prevent
the Noteholder’s compliance with its obligations hereunder.  The Noteholder does
not own, beneficially or of record, any 2018 Notes of the Company or securities
convertible or exchangeable for 2018 Notes of the Company other than as set
forth in the applicable Noteholder Letter.  The Noteholder has the sole right
and power to vote and dispose of the Subject Notes, and none of such Subject
Notes is subject to any voting trust or other agreement, arrangement or
restriction with respect to the voting or transfer of any of the Subject Notes,
except for this Agreement.
 
    (d)     Investment Intent.  The Exchange Notes to be acquired by the
Noteholder pursuant to this Agreement shall be acquired for the Noteholder’s own
account and not with a view to, or intention of, distribution thereof in
violation of the Securities Act, or any applicable state securities laws, and
such Exchange Notes shall not be disposed of in contravention of the Securities
Act or any applicable state securities laws.
 
    (e)     Sophisticated Investor.  The Noteholder is a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act or an
“accredited investor” or “institutional accredited investor” as defined in Rule
501 under Regulation D of the Securities Act.  The Noteholder is able to bear
the economic risk of its investment in the Exchange Notes for an indefinite
period of time and acknowledges that no public market exists for the Exchange
Notes and that there is no assurance that a public market will ever develop for
the Exchange Notes.  The Noteholder understands that the tax consequences of the
Note Exchange are complex, and accordingly the Noteholder represents and
warrants that it has consulted with its own independent tax advisor concerning
the Note Exchange and is not relying on the Company or any of its respective
affiliates or agents, including its counsel and accountants, for any tax advice
regarding the tax consequences of the Note Exchange or any other transactions
contemplated by this Agreement.
 
    (f)     Restricted Notes and Stock.  The Noteholder acknowledges (i) that
the issuance of the Exchange Notes pursuant to this Agreement and the issuance
of any shares of Common Stock upon conversion of any of the Exchange Notes (the
“Conversion Shares”) have not been registered, nor does the Company have a plan
or intent to register such issuance of Exchange Notes or Conversion Shares,
under the Securities Act or any state securities laws except as contemplated by
Section 1(d), (ii) the Exchange Notes and Conversion Shares are being offered
and sold in reliance upon exemptions provided in the Securities Act and state
securities laws for transactions not involving any public offering and,
therefore, cannot be sold, transferred, offered for sale, pledged, hypothecated
or otherwise disposed of unless they are subsequently registered and qualified
under the Securities Act and applicable state laws or unless an exemption from
such registration and qualification is available, (iii) the Exchange Notes and
Conversion Shares are “restricted securities” as that term is defined in Rule
144 promulgated under the Securities Act and (iv) any and all certificates
representing the Exchange Notes and Conversion Shares shall bear the Transfer
Restriction Legend (in the case of the Exchange Notes and as defined in the
Indenture) and the legend set forth in the Exchange Notes (in the case of the
Conversion Shares).
 
    (g)     Information.  The Noteholder (i) has reviewed, or has had the
opportunity to review, with the assistance of professional and legal advisors of
its choosing, sufficient information (including all documents filed or furnished
to the Securities and Exchange Commission by the Company); (ii) has had
sufficient access to the Company necessary for the Noteholder to decide to
exchange its 2018 Notes for Exchange Notes in accordance with this Agreement and
(iii) with respect to the transactions contemplated hereby, the Noteholder is
not relying, and has not relied, upon any statement, advice (whether accounting,
tax, financial, legal or other), representation or warranty made by the Company
or any of its affiliates or representatives, except for (A) the publicly
available filings and submissions made by the Company with the SEC under the
Exchange Act, and (B) the representations and warranties made by the Company in
this Agreement.
 
    (h)     No General Solicitation or Advertising.  The offer to enter into
Note Exchange was directly communicated to the Noteholder.  At no time was the
Noteholder presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.
 
    (i)     Hold Period.  From the date of this Agreement until the closing of
the Note Exchange, the Noteholder shall not, and shall not allow any of its
Affiliates to, offer, sell, contract to sell or otherwise dispose of, except as
provided hereunder, all or any portion of the Subject Notes to be exchanged
hereunder.
 
 
SECTION 4
 
GENERAL PROVISIONS
 
    (a)     Record Date, Closing.  Pursuant to Section 12.02(d) of the
Indenture, the record date for purposes of this Agreement (the “Record Date”)
shall be October 31, 2015.  The closing of the Note Exchange shall occur
promptly after satisfaction, or waiver by the Company and the Noteholder, of the
following conditions:
 
    (i)     The Company and the Trustee shall have duly executed a supplemental
indenture to the Indenture to implement the Amendments and the Amendments to the
terms of the 2018 Notes and the Indenture shall have become effective.
 
    (ii)     The Company and the Trustee shall have duly executed the Exchange
Indenture.
 
    (iii)     The amendments contemplated by the Credit Agreement Amendment, as
it exists as of the date hereof, shall have become effective.
 
    (iv)     The Company shall have delivered written notice to the Noteholder
setting forth the date on which the closing of the Note Exchange is to occur,
which date shall be no less than one business day following the date that such
notice is delivered to the Noteholder.
 
    (b)     Termination, Cooperation.  The Noteholder, upon two (2) Business
Day’s written notice , shall have the right to terminate this Agreement, and the
parties’ obligations hereunder, if (i) the Credit Agreement Amendment is not
executed on or before November 25, 2015 or (ii) the Note Exchange is not
consummated on or before December 11, 2015.  Each party hereto shall use its
reasonable best efforts to cause the foregoing conditions to be satisfied and to
effectuate the closing of the Note Exchange, in each case as promptly as
possible, and in any event no later than December 4, 2015.
 
    (c)     Amendments, Etc.  No amendment, modification, termination, or waiver
of any provision of this Agreement, and no consent to any departure by the
Noteholder or the Company from any provision of this Agreement, shall be
effective unless it shall be in writing and signed and delivered by the party
sought to be bound, and then it shall be effective only in the specific instance
and for the specific purpose for which it is given.
 
    (d)     Disclosure.  Nothing contained in this Agreement shall be construed
to limit the Company or the Noteholder from making such disclosures as may be
required by law.
 
    (e)     Notice.  All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied (with
confirmation), mailed by registered or certified mail (return receipt requested)
or delivered by an express courier (with confirmation) to the Company as
provided pursuant to the Indenture, and to the Noteholder at the address set
forth in the applicable Noteholder Letter (or at such other address for a party
as shall be specified by like notice).
 
    (f)     Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.
 
    (g)     Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
 
    (h)     Entire Agreement.  This Agreement embodies the entire agreement and
understanding of the Noteholder and the Company with respect to the subject
matter hereof and thereof, and supersedes all prior agreements or
understandings, with respect to the subject matter of this Agreement.
 
    (i)     Specific Performance; Enforcement.  Each of the parties hereto
recognizes and acknowledges that a breach by it of any covenants or agreements
contained in this Agreement may cause the other party to sustain damages for
which it would not have an adequate remedy at law for money damages, and
therefore, each of the parties hereto agrees that in the event of any such
breach the aggrieved party shall be entitled to seek the remedy of specific
performance of such covenants and agreements and injunctive and other equitable
relief in addition to any other remedy to which it may be entitled at law or in
equity.  The parties agree that they shall be entitled to enforce specifically
the terms and provisions of this Agreement in addition to any other remedy to
which they may entitled at law or in equity.  In addition, each of the parties
hereto (i) agrees that any action related to or arising out of this Agreement or
any of the transactions contemplated hereby shall be brought in the Court of
Chancery of the State of Delaware, unless the Court of Chancery of the State of
Delaware does not have subject matter jurisdiction over the action, in which
case, any action related to or arising out of this Agreement or any of the
transactions contemplated hereby shall be brought in the Superior Court of the
State of Delaware or the United States District Court for the District of
Delaware, (ii) consents to the personal jurisdiction of each of the courts
listed in subsection (i) hereof in the event any action related to or arising
out of this Agreement or any of the transactions contemplated hereby is brought,
(iii) agrees that such party will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(iv) consents to service of process in the manner set forth in Section 4(e) of
this Agreement in connection with any action related to or arising out of this
Agreement or any of the transactions contemplated hereby and (v) waives any
right to trial by jury in any action related to or arising out of this Agreement
or any of the transactions contemplated hereby.
 
    (j)     Counterparts; Facsimile.  This Agreement may be executed in
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.  Signatures to this Agreement transmitted by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic or pictorial appearance of the document, will have the same
effect as physical delivery of the paper document bearing the original
signature.
 
    (k)     Expenses.  All fees and expenses with respect to the negotiation of
this Agreement and the consummation of the transactions contemplated hereby
shall be borne by the party incurring such fees and expenses.
 
[Signature page follows]
 
 
 
 
    IN WITNESS WHEREOF, the Company and the Noteholder has caused this Agreement
to be executed on its behalf as of the date first written above.
 
The Company
 
CADIZ INC.
 
 

By:                                                          Name:    Title: 

 
[Signature page to Note Exchange Agreement]
 
 
 
 
 
NOTEHOLDER:
 
[NOTEHOLDER]
 
 

By:                                                          Name:    Title: 

 
Original Principal Amount of 2018
Notes:                                                          
 
[Signature page to Note Exchange Agreement]